Appellant was convicted of breaking, pulling down and injuring the fence of J.R. Castleberry without his consent. *Page 497 
The court adjourned on the 27th day of July, and the statement of facts was not filed until the 22nd day of August, making more than twenty days after the adjournment of court. There is no order in the record authorizing the statement of facts to be filed after adjournment. The evidence will not be considered, therefore, first, because there was no order allowing it to be filed after adjournment of the term; and, second, if there had been it was filed too late.
The judgment will be affirmed.
Affirmed.
                          ON REHEARING.                        January 29, 1919.